PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of				:
NICHOLLS, CHARLES			:
Application No.:  16/536,008			:	DECISION ON PETITION
Filing Date:  August 08, 2019			:
Title: SYSTEM AND METHOD FOR STORING DATA WITH RULES ON CONTAINERS FOR COLLECTIONS OF DATA  
 

This is a decision on the petition filed December 01, 2020, which is being treated under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Non-Final office action mailed March 09, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 10, 2020.  A Notice of Abandonment was mailed on October 15, 2020.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the non-final office action; (2) the petition fee of $525; and (3) the required statement of unintentional delay have been received.

Petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b). As of December 18 2013, all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a). Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a). Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 3649 for appropriate action in the normal course of business on the reply received.


/Dale A. Hall/Paralegal Specialist, OPET